Exhibit 10.14

EMBARCADERO TECHNOLOGIES, INC. EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) by and between Michael Shahbazian
(hereinafter “Employee”) and Embarcadero Technologies, Inc. (hereinafter
“Company”) is effective October 20, 2005. In consideration of the mutual
promises made herein, the Company and Employee agree as follows:

1. EMPLOYMENT. The Company hereby employs Employee, and Employee hereby accepts
employment with the Company upon all of the terms and conditions described in
this Agreement.

2. WORK RESPONSIBILITIES. Subject to the terms of this Agreement, Employee is
hereby employed in the position of Senior Vice President and Chief Financial
Officer, and shall perform the functions and responsibilities of that position.
The initial responsibilities will include finance, HR and facilities, Legal, and
IT. The Company may assign additional or different duties. Employee’s position,
job description, duties and responsibilities may be modified from time to time
at the sole discretion of the Company.

3. COMPENSATION. As consideration for the services and covenants described in
this Agreement, the Company agrees to compensate Employee in the following
manner:

Salary/Wages. Your starting salary will be the annualized amount of $240,000.00
payable on a semi-monthly basis for this regular, full time position. In
addition, you will be eligible to receive performance bonuses. The bonus
potential for this position is up to 40% of base salary based on participation
in the executive bonus plan.

Stock Options and Restricted Stock. Contingent on Board approval, Employee will
be granted seven year standard form options to purchase 200,000 shares of Common
Stock pursuant to the Company’s stock option plan that will vest over 4 years.
One fourth of the total option amount shall be granted to Employee upon the
successful completion of twelve months of service. The remaining options shall
vest pro-rata on a quarterly basis over the next 3 years in accordance with the
Company’s stock option plan.

In addition, also contingent on Board approval, Employee will be awarded 100,000
shares of restricted stock vesting over three years. The vesting schedule would
be as follows:

 

At one year:   37,500 shares At two years:   37,500 shares (shares will vest
ratably at 18 and 24 months) At three years:   25,000 shares (shares will vest
ratably at 30 and 36 months)

Your stock options and restricted stock shall become fully vested in the event
of a Change in Control pursuant to a “double trigger” provision or “Termination
Event” (where you are not the CFO of the surviving public company) that the
Company will formalize in a written severance and termination agreement within
60 days after you



--------------------------------------------------------------------------------

start your employment. In the event that you become subject to the excise tax
under Section 280G of the Internal Revenue Code of 1986, the company agrees to
reimburse you for any such excise taxes incurred, subject to a maximum of one
times your base salary. See Appendix C (Gross Up Provision) for specific terms
re reimbursement under this agreement

Title Review: The Company agrees to formally review upgrading the position to
Executive Vice President within the first 6 months of employment.

Employee Benefits: Employee shall be entitled to employee benefits such as
vacation, holidays, leaves of absence, health insurance, dental insurance, etc.,
if any, in accordance with any eligibility requirements, policies, procedures,
or benefit plans adopted by the Company from time to time during the existence
of this Agreement. Employee’s rights or those of Employee’s dependents under any
such benefits policies or plans shall be governed solely by the terms of such
policies or plans. The Company reserves to itself, or its designated
administrators, exclusive authority and discretion to determine all issues of
eligibility, interpretation and administration of each such benefit plan or
policy. The Company’s employment benefits, and policies related thereto, are
subject to termination, modification or limitation at the Company’s sole
discretion. Employee will be entitled to three weeks of vacation each year.

Total Compensation. Employee agrees that the compensation stated above
constitutes the full and exclusive monetary consideration and compensation for
all services rendered under the Agreement and for all promises and obligations
under this Agreement.

Business Expenses. The Company shall pay Employee’s reasonable business
expenses, including expenses incurred for travel on Company business, in
accordance with the policies and procedures of the Company, as may be adopted or
amended from time to time at the Company’s sole discretion. If Employee incurs
business expense under this Agreement, he shall submit monthly to the Company a
request for reimbursement together with supporting documentation satisfactory to
the Company.

Severance: If the Company terminates Employee for any reason (including a Change
in Control as defined above) other than “Cause” (any intentional misconduct
adversely affecting the business affairs of the Company in a material manner),
then the Company will provide you with the following benefits:

 

  •  

If termination occurs within the first twelve months (other than as a result of
a change in control), the Company will continue to pay Employee’s base salary
for a period of 6 months following the termination of employment (“Severance
Period”) If the termination occurs after the first twelve months, the company
will continue to pay Employee’s base salary for a period of 12 months

 

2



--------------------------------------------------------------------------------

 

following the termination of employment. Employee shall earn pro rata target
bonus up to the date of termination.

 

  •   If Employee elects COBRA coverage, the Company will pay the COBRA premiums
during the Severance Period.

4. LOYAL PERFORMANCE OF RESPONSIBILITIES. Employee shall devote the whole of
Employee’s professional time, attention and energies to the performance of
Employee’s work responsibilities. Included in the foregoing, but not limited
thereto, during the term of this Agreement, Employee shall not, directly or
indirectly, engage in, or serve as an officer, director, employee, partner,
agent or consultant, or otherwise hold any ownership interest in any privately
held Company. With the written approval of the CEO, it is permissible to do
business with a publicly traded Company if the Employee does not own more than
5% of the stock. Any modification of this paragraph shall be made only by an
agreement in writing signed by Employee and the CEO of the Company. Company
acknowledges and approves Employee’s role as a director and partner of The CFO
Network, L. L. C.

5. COMPANY POLICIES. Employee agrees to abide by the Company’s policies,
practices and procedures, written and unwritten, as they may from time to time
be adopted or modified by the Company at its sole discretion. The Company’s
written policies, practices and procedures, including the Employee Handbook and
Code of Conduct, shall be binding on Employee unless superseded by or in
conflict with this Agreement. Copies of written policies and procedures are
available to Employee in the offices of the Company, and Employee shall be
responsible at all times to review these policies and procedures.

6. WARRANTIES. Employee hereby represents and warrants that he has taken no
confidential, proprietary or trade secret information from Employee’s prior
employer or employers, and will not knowingly disclose such information to the
Company, or improperly use any such information on behalf of the Company.
Employee acknowledges that the Company has specifically demanded that, if
Employee has any such confidential, proprietary or trade secret knowledge or
information, Employee shall not use such information while employed by the
Company for the benefit of the Company. Employee further warrants that by
entering into this Agreement with the Company he is not violating any of the
terms, agreements, or covenants of any previous employment or association.
Employee further acknowledges that the Company has advised Employee to consult
with his personal attorney concerning this proposed employment, matters relating
to his prior employment and any agreements or other matters that might affect
his employment by the Company. No contract, order, judgment or other matter
would prevent or diminish Employee’s ability to perform fully as of the proposed
start date his proposed duties as Chief Financial Officer. Neither the Company
nor anyone acting on its behalf induced or solicited the Employee to breach any
contract or other enforceable obligation in connection with his proposed
employment with the Company. If at any time his duties with the Company begin to

 

3



--------------------------------------------------------------------------------

conflict with any prior agreement, Employee shall promptly notify the Company
and shall cease and desist from any such duties.

7. PRIOR INVENTIONS. Employee acknowledges that, except for the inventions
disclosed on Appendix A., Employee does not have any right or claim to any
invention, idea, process, formula, discovery, copyright, patent or other such
item or matter. No rights are hereby conveyed to inventions, if any, made by
Employee prior to employment by the Company, which inventions are listed in
Appendix A, attached hereto.

8. SUBSEQUENT INVENTION DISCLOSURE. Employee hereby agrees to promptly disclose
in writing to the Company any and all inventions which he develops during the
term of employment, which includes all software programs, source or object code,
improvements, inventions, formulas, ideas, processes, techniques, know-how and
data, whether or not patentable, made or conceived or reduced to practice or
developed by Employee, either alone or jointly with others during the term of
his employment. Employee will also disclose to the CEO of the Company all
inventions made, conceived, reduced to practice, or developed by Employee within
six months of the termination of his employment with the Company that resulted
from his prior work with the Company. Such disclosures shall be received by the
Company in confidence and do not extend the assignment of inventions disclosed
beyond that required by law.

9. ASSIGNMENT OF INVENTIONS. Except as excluded by paragraph 10, Employee hereby
assigns and agrees that any and all inventions, discoveries or improvements that
Employee conceives or makes or may conceive or make during the period of his
employment relating to or in any way pertaining to or connected with the
systems, products, computer programs, software, software codes, apparatus or
methods employed, manufactured or constructed by the Company, or to systems,
products, apparatus or methods with respect to which the Company engages in,
requests or anticipates research or development, shall be the sole and exclusive
property of the Company to the maximum extent permitted by California Labor Code
section 2870. The Company shall be the sole owner of all trade secrets, patents,
copyrights, and other intellectual property rights in connection with such
inventions. Employee further acknowledges that such inventions, including
computer programs, software codes and others works of authorship, are “works
made for hire” for purpose of the Company’s rights under copyright laws.
Employee hereby assigns to the Company any rights he may have or acquire in such
inventions, to the maximum extent allowed by law. Employee further agrees that
he shall assign, and hereby does assign to the Company the entire right, title
and interest in and to all such inventions, discoveries or improvements as well
as any modifications or improvements thereto that may be made. Employee
understands that any inventions, discoveries or ideas that Employee has created
or possessed prior to his employment by the Company are specified in Appendix A
attached to this Agreement and will not be considered to be the property of the
Company.

 

4



--------------------------------------------------------------------------------

10. INVENTIONS NOT ASSIGNED. In accordance with California Labor Law Code
section 2870, this Agreement does not require the assignment of an invention
which qualifies fully for protection under section 2870, which provides:

 

  (a) Any provision and employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities or trade secret information except for those inventions
that either:

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

Result from any work performed by the employee for the employer.

 

  (b) To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

11. CONFIDENTIAL, PROPRIETARY AND TRADE SECRET INFORMATION. During the course of
employment, Employee will come into possession of or acquire knowledge of
confidential, proprietary and trade secret information of the Company. Employee
hereby covenants and agrees that he will not, either during the term of
employment or at any time thereafter, disclose any such confidential,
proprietary or trade secret information to any person, firm, corporation,
association, partnership or other entity (other than those in the Company’s
organization qualified and authorized to receive such information) for any
purpose or reason whatsoever. Such confidential and proprietary information
shall be deemed to include, but not be limited to, (i) Company products,
designs, software, software codes, software developments, research projects,
improvements and methods of operation (ii) business plans, marketing plans and
related information, (iii) the names, lists, buying habits and practices of
their customers, clients, vendors, and the relationships between them and the
Company, (iv) the Company financial condition, profit performance and financial
requirements, and (v) all other confidential information of, about or concerning
the Company, the manner of operation of the Company and other confidential data
of any kind, nature or description relating to the Company. Employee
specifically agrees that he will not make use of any such confidential or
proprietary information for his own purpose, or for the benefit of any person,
firm, corporation or other entity except the Company. Employee will abide by the
Company’s policies and procedures, as established from time to time for the
protection of its trade secrets and confidential information. Employee does not
know of any of the Company’s confidential, proprietary or trade secret
information other than the information he has learned from the Company.

 

5



--------------------------------------------------------------------------------

12. RETURN OF PROPERTY. All confidential, proprietary and trade secret
information, and all other documents, records, apparatus, equipment and other
physical property which is furnished to or obtained by Employee in the course of
employment with the Company shall be and remain the sole property of the
Company. Employee agrees that, upon termination of his employment, Employee
shall return all such property and agrees not to make or retain copies,
reproductions or summaries of any such property without the express written
consent of the Company.

13. NON-SOLICITATION, ANTI RAIDING. For a period of one (1) year immediately
following the termination of this Agreement, Employee agrees that he will not,
either directly or indirectly, attempt to recruit, solicit or take away any of
the employees of the Company who worked for the Company at any time during the
term of this Agreement; make known to any person, firm or corporation the names
or addresses of, or any information pertaining to, any current or former
employees of the Company; attempt to call on, solicit or take away any customers
of the Company or any other persons, entities or corporations with which the
Company has had or contemplated any business transaction or relationship during
his employment with the Company, including, but not limited to, investments,
licenses, joint ventures, and agreements for development, with the use of any
proprietary, confidential information or a trade secret of the Company, for
purposes of entering into any business transaction or relationship with any such
customers or other persons, entities or corporations.

14. EQUITABLE RELIEF. Employee and the Company agree that in the event of any
breach of paragraphs 7, 8, 9, 10, 11, 12 or 13 of this Agreement, the Company
and Employee will not have adequate remedy at law. Thus, in the event of such a
breach or threatened breach, the Company and/or Employee will be entitled to
such equitable and injunctive relief as may be available to prevent and restrain
the breach of the provisions of paragraphs 7 through 13. Said availability to
obtain injunctive relief will not prevent the Company or Employee from pursuing
any other equitable or legal relief, including the recovery of damages from such
breach or threatened breach.

15. AT WILL EMPLOYMENT. Employment at Embarcadero Technologies, Inc. is at will.
This means that employment may be terminated with or without cause and with or
without notice at any time by either the Employee or by Embarcadero
Technologies, Inc. Nothing in this or any other document or statement shall
limit the right to terminate employment at will. No officer, manager, supervisor
or employee of Embarcadero Technologies, Inc., has any authority to enter into
an agreement for employment for any specified period of time or to make an
agreement for employment other than at will. Only the CEO of Embarcadero
Technologies, Inc. has the authority to make any such agreement and then only in
writing that expressly modifies the policy of at will employment.

16. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the State of California.

 

6



--------------------------------------------------------------------------------

17. INTERPRETATION. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against either party.

18. HEADINGS. The headings of this Agreement are intended solely for the
convenience of reference and should be given no effect in the construction or
interpretation of this Agreement.

19. ENTIRE AGREEMENT. This Agreement embodies the complete agreement and
understanding of the parties related to his employment of the Employee by the
Company, superseding any and all other prior or contemporaneous oral or written
agreements between the parties hereto with respect to the employment of the
Employee by the Company, and contains all of the covenants and agreements of any
kind whatsoever between the parties with respect to such employment. Each party
acknowledges that no representations, inducements, promises or agreements,
whether oral or written, express or implied, have been made by either party or
anyone acting on behalf of an party, that are not incorporated herein and that
no other agreement or promise not contained herein shall be valid or binding.

20. MODIFICATION. This Agreement may be amended only by an agreement in writing
signed by the parties hereto.

21. WAIVER. That failure of either party to insist, in any one or more
instances, upon performance of the terms or conditions of this Agreement shall
not be construed as a waiver or a relinquishment of any right granted under this
Agreement or of the future performance of any such term, covenants or condition.

22. INVALIDITY. Should any provision(s), portion(s), or part(s) of this
Agreement be held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions, portions or parts shall be unaffected
and shall continue in full force and effect, and said invalid, void or
unenforceable provision(s), portion(s), or part(s) shall be deemed not to be
part of this Agreement.

23. NO PARTNERSHIP. The parties agree that nothing expressed or implied in this
Agreement shall be deemed or construed by the parties hereto, or by any third
person, to create the relationship of principal and agent or of partnership or
of joint venture or of lessor and lessee or of any other association between
Employee and Company other than that of employer and employee.

24. NO THIRD PARTY BENEFICIARIES. This Agreement in not intended by either party
to create any third party beneficiaries, and shall not be so construed in any
proceeding. The sole parties to this Agreement are the Employee and the Company,
and it is their mutual intent that they alone shall have standing to enforce the
provisions of this Agreement.

25. VOLUNTARY AGREEMENT. Employee and the Company represent and agree that each
has reviewed all aspects of this Agreement, has carefully read and fully

 

7



--------------------------------------------------------------------------------

understands all provisions of this Agreement, and is voluntarily entering into
this Agreement. Each party represents and agrees that such party has had the
opportunity to review any and all aspects of this Agreement with the legal, tax
or other advisor or advisors of such party’s choice before executing this
Agreement.

26. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon and inure to
the benefit of and shall be enforceable by and against the Employee’s heirs,
beneficiaries and legal representatives. It is agreed that the rights and
obligations of Employee may not be delegated or assigned except as specifically
set forth in Agreement. In the event of a sale of all or substantially all of
the Company’s capital stock, sale of all, or substantially all of the Company’s
assets, or consolidation or merger of the Company with or into another
corporation or entity or individual, the Company may assign its rights and
obligations under this Agreement to have its successor-in-interest, and such
successor-in-interest shall be deemed to have acquired all rights and assumed
all obligations of the Company under this Agreement.

27. ALTERNATIVE DISPUTE RESOLUTION PROGRAM. Employee understands and agrees
that, as a condition of employment, employee will enter into an agreement,
attached as Appendix B, to arbitrate all disputes arising out of or related to
the termination of employment, as well as any unlawful discrimination, or
unlawful harassment (including sexual harassment) claims. Only an arbitrator,
not a judge or a jury, will hear such disputes.

 

Dated:                             

    /S/    MICHAEL SHAHBAZIAN             Michael Shahbazian

Dated:                             

       

 

8



--------------------------------------------------------------------------------

Appendix A

Inventions: Except as set forth below, I hereby acknowledge that at this time I
have no right, title, or other interest in any invention, patent, copyright or
other such material other than the following: (if none, so state.)

NONE

 

Dated:                             

    /S/    MICHAEL SHAHBAZIAN             Michael Shahbazian

 

9



--------------------------------------------------------------------------------

APPENDIX B

ALTERNATIVE DISPUTE RESOLUTION POLICY

 

I. AGREEMENT TO ARBITRATE

In the event that any employment dispute arises between Embarcadero
Technologies, Inc. (“Company”) and Michael Shahbazian (“Employee”), the parties
involved will make all efforts to resolve any such dispute through informal
means. If these informal attempts at resolution fail and if the dispute arises
out of or is related to the parties’ Employment And Confidentiality Agreement,
the termination of Employee’s employment or alleged unlawful discrimination,
including but not limited to unlawful harassment, the Company and Employee will
submit the dispute to final and binding arbitration, except as set forth in
paragraph 14 of the Employment Agreement.

The parties expressly understand and agree that arbitration is the exclusive
remedy for all such disputes; with respect to such disputes, no other action may
be brought in court or any other forum (except actions to compel arbitration
hereunder). THIS ALTERNATIVE DISPUTE RESOLUTION (“ADR”) AGREEMENT IS A WAIVER OF
THE PARTIES’ RIGHTS TO A CIVIL COURT ACTION FOR A DISPUTE RELATING TO BREACH OF
THE PARTIES’ EMPLOYMENT AGREEMENT, TERMINATION OF THAT EMPLOYMENT OR ALLEGED
UNLAWFUL DISCRIMINATION, WHICH INCLUDES RETALIATION OR SEXUAL OR OTHER UNLAWFUL
HARASSMENT; ONLY AN ARBITRATOR, NOT A JUDGE OR JURY, WILL DECIDE THE DISPUTE.

Employment disputes arising out of or related to termination of employment or
alleged unlawful discrimination, including retaliation or sexual or other
unlawful harassment, shall include, but not be limited to, the following:
alleged violations of federal, state and/or local constitutions, statutes or
regulations; claims based on any purported breach of contractual obligation,
including breach of the covenant of good faith and fair dealing; and claims
based on any purported breach of duty arising in tort, including violations of
public policy. Disputes related to workers’ compensation and unemployment
insurance is not arbitrable hereunder. Claims for benefits covered by a separate
benefit plan that provides for arbitration are not covered by this ADR
Agreement. Also, nothing in Employment Agreement or in the ADR Policy shall be
construed as precluding Employee from filing a charge with the Equal Employment
Opportunity Commission (“EEOC”), the National Labor Relations Board (“NLRB”) or
other federal, state or local agencies, seeking administrative assistance in
resolving claims. However, any claim that cannot be resolved administratively
through such an agency shall be subject to the Employment Agreement and the ADR
Policy.

 

10



--------------------------------------------------------------------------------

II. REQUEST FOR ARBITRATION

 

  A. Attempt At Informal Resolution Of Disputes

Prior to submission of any dispute to arbitration, Employee and the Company
shall attempt to resolve the dispute informally as set forth below.

Employee and the Company will select a mediator from a list provided by the
Federal Mediation and Conciliation Service or other similar agency who will
assist the parties in attempting to reach a settlement of the dispute. The
mediator may make settlement suggestions to the parties but shall not have the
power to impose a settlement upon them. If the dispute is resolved in mediation,
the matter shall be deemed closed. If the dispute is not resolved in mediation
and goes to the next step (binding arbitration), any proposals or compromises
suggested by either of the parties or the mediator shall not be referred to in
or have any bearing on the arbitration procedure. The mediator cannot also serve
as the arbitrator in the subsequent proceeding unless all parties expressly
agree in writing.

 

  B. Arbitration Procedures

The party desiring arbitration, whether Employee or the Company, must submit a
“Request For Arbitration” in writing to the other party within the time period
required by the law that applies to the claim under the applicable statute of
limitations. If the “Request for Arbitration” is not submitted in accordance
with the aforementioned time limitations, the party failing to do so will not be
able to bring his claims to this or any other forum. The requesting party may
use a “Request for Arbitration” form supplied by the Company (Appendix C).
Alternatively, the requesting party may create a “Request for Arbitration” form
that, unless otherwise required by law, clearly states “Request for Arbitration”
at the beginning of the first page and includes the following information:

 

  1. A factual description of the dispute in sufficient detail to advise the
other party of the nature of the dispute;

 

  2. The date when the dispute first arose;

 

  3. The names, work locations and telephone numbers of any individuals,
including employees or supervisors, with knowledge of the dispute; and

 

  4. The relief requested by requesting party.

The responding party may submit counterclaim(s) in accordance with applicable
law.

 

11



--------------------------------------------------------------------------------

  C. Selection Of The Arbitrator

All disputes will be resolved by a single Arbitrator, the Arbitrator will be
mutually selected by the Company and Employee. If the parties cannot agree on an
Arbitrator, then a list of seven (7) arbitrators, experienced in employment
matters, shall be provided by the Federal Mediation and Conciliation Service.
The Arbitrator will be selected by the parties who will alternately strike names
from the list. The last name remaining on the list will be the Arbitrator
selected to resolve the dispute. Upon selection, the Arbitrator shall set an
appropriate time, date and place for the arbitration, after conferring with the
parties to the dispute.

 

  D. The Arbitrator’s Authority

The Arbitrator shall have the powers enumerated below:

 

  1. Ruling on motions regarding discovery, and ruling on procedural and
evidentiary issues arising during the arbitration.

 

  2. Ruling on motions to dismiss and/or motions for summary judgment applying
the standards governing such motions under the Federal Rules of Civil Procedure.

 

  3. Issuing protective orders on the motion of any party or third party
witness. Such protective orders may include, but are not limited to, sealing the
record of the arbitration, in whole or in part (including discovery proceedings
and motions, transcripts, and the decision and award), to protect the privacy or
other constitutional or statutory rights of parties and/or witnesses.

 

  4. Determining only the issue(s) submitted to him/her. The issue(s) must be
identifiable in the “Request for Arbitration” or counterclaim(s). Except as
required by law, any issue(s) not identifiable in those documents is outside the
scope of the Arbitrator’s jurisdiction and any award involving such issue(s),
upon motion by a party, shall be vacated.

 

  E. Discovery

The discovery process shall proceed and be governed, consistent with the
standards of the Federal Rules of Civil Procedure, as follows:

 

  1. Unless otherwise required by law, parties may obtain discovery by any of
the methods allowed under the Federal Rules of Civil Procedure.

 

  2. To the extent permitted by the Federal Arbitration Act or applicable
California law, each party shall have the right to subpoena witnesses and
documents during discovery and for the arbitration.

 

12



--------------------------------------------------------------------------------

  3. All discovery requests shall be submitted no less than sixty (60) days
before the hearing date.

 

  4. The scope of discoverable evidence shall be in accordance with Federal Rule
of Civil Procedure 26(b) (1).

 

  5. The Arbitrator shall have the power to enforce the aforementioned discovery
rights and obligations by the imposition of the same terms, conditions,
consequences, liabilities, sanctions and penalties as can or may be imposed in
like circumstances in a civil action by a federal court under the Federal Rules
of Civil Procedure, except the power to order the arrest or imprisonment of a
person.

 

  F. Hearing Procedure

The hearing shall be held at a location mutually agreed upon by the parties, or
as determined by the Arbitrator in the absence of an agreement, and shall
proceed according to the American Arbitration Association’s “National Rules for
the Resolution of Employment Disputes” in effect at the time of the arbitration,
with the following amendments:

 

  1. The Arbitrator shall rule at the outset of the arbitration on procedural
issues that bear on whether the arbitration is allowed to proceed.

 

  2. Each party has the burden of proving each element of its claims or
counterclaims, and each party has the burden of proving any of its affirmative
defenses.

 

  3. In addition to, or in lieu of closing argument, either party shall have the
right to present a post-hearing brief, and the due date for exchanging any
post-hearing briefs shall be mutually agreed on by the parties and the
Arbitrator, or determined by the Arbitrator in the absence of agreement.

 

  G. Substantive Law

 

  1. The parties agree that they will be afforded the identical legal,
equitable, and statutory remedies as would be afforded them were they to bring
an action in a court of competent jurisdiction.

 

  2. The applicable substantive law shall be the law of the State of California
or federal law. Choice of substantive law in no way affects the procedural
aspects of the arbitration, which are exclusively governed by the provisions of
this ADR Agreement.

 

13



--------------------------------------------------------------------------------

  H. Opinion And Award

The Arbitrator shall issue a written opinion and award, in conformance with the
following requirements:

 

  1. The opinion and award must be signed and dated by the Arbitrator.

 

  2. The Arbitrator’s opinion and award shall decide all issues submitted.

 

  3. The Arbitrator’s opinion and award shall set forth the legal principles
supporting each part of the opinion.

 

  4. The Arbitrator shall have the same authority to award remedies, damages and
costs as provided to a judge and/or jury under parallel circumstances.

 

  I. Enforcement Of Arbitrator’s Award

Following the issuance of the Arbitrator’s decision, any party may petition a
court to confirm, enforce, correct or vacate the Arbitrator’s opinion and award
under the Federal Arbitration Act, and/or applicable California law.

 

  J. Fees And Costs

Unless otherwise required by law, fees and costs shall be allocated in the
following manner:

 

  1. Each party shall be responsible for its own attorneys’ fees, except as
otherwise provided by law for the particular claim(s) at issue.

 

  2. The Company shall pay the entire cost of the arbitrator’s services, the
facility in which the arbitration is to be held, and any similar costs.

 

  3. The Company shall pay the entire cost of a court reporter to transcribe the
arbitration proceedings. Each party shall advance the cost for said party’s
transcript of the proceedings. Each party shall advance its own costs for
witness fees, service and subpoena charges, copying, or other incidental costs
that each party would bear during the course of a civil lawsuit.

 

  4. Each party shall be responsible for its costs associated with discovery,
except as required by law or court order.

 

14



--------------------------------------------------------------------------------

III. SEVERABILITY

Each term, clause and provision of this ADR Agreement is separate and
independent, and should any term, clause or provision of this ADR Agreement be
found to be invalid or unenforceable, the validity of the remaining terms,
clauses, and provisions shall not be affected. As to those terms, clauses and
provisions found to be invalid or unenforceable, they shall be replaced with
valid and enforceable terms, clauses or provisions or shall be modified, in
order to achieve, to the fullest extent possible, the economic, business and
other purposes of the invalid or unenforceable terms, clauses or provisions.

 

Dated:                                 

/S/    MICHAEL SHAHBAZIAN

        EMPLOYEE     EMBARCADERO TECHNOLOGIES, INC. Dated:
                                 By:  

/s/    Stephen Wong

    Title:  

President and Chief Executive Officer



 

15



--------------------------------------------------------------------------------

Appendix C

Gross Up Provision.

(a) In the event that the payments and benefits provided for in this Agreement
(such payments and benefits hereinafter referred to as “Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), and the aggregate value
of such Payments, as determined in accordance with Section 280G of the Code and
the Treasury Regulations thereunder is less than the product obtained by
multiplying 3.59 by Executive’s “base amount” within the meaning of Code
Section 280G(b)(3), then such Payments shall be reduced to the extent necessary
(but only to that extent) so that no portion of such Payments will be subject to
the Excise Tax. Alternatively, in the event that the Payments constitute
“parachute payments” within the meaning of Section 280G of the Code, the
Payments would be subject to the Excise Tax, and the aggregate value of the
Payments, as determined in accordance with Section 280G of the Code and the
Treasury Regulations thereunder is equal to or greater than the product obtained
by multiplying 3.59 by Executive’s “base amount” within the meaning of Code
Section 280G(b)(3), then Executive shall receive (i) a payment from the Company
sufficient to pay such excise tax plus any interest or penalties incurred by
Executive with respect to such excise tax, plus (ii) an additional payment from
the Company sufficient to pay the excise tax and federal and state income and
employment taxes arising from the payments made by the Company to Executive
pursuant to this sentence (together, the “Excise Tax Gross-Up Payment”).
Notwithstanding anything to the contrary set forth herein, the maximum amount of
the Excise Tax Gross-Up Payment which the Company shall be obligated to pay
shall be one time the Executive’s base salary.

(b) For purposes of determining whether any of the Payments will be subject to
the Excise Tax and the amount of such Excise Tax:

(i) any other payments or benefits received or to be received by Executive in
connection with transactions contemplated by a Change in Control, including
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company), shall
be treated as “parachute payments” within the meaning of Section 280G of the
Code or any similar or successor provision, and all “excess parachute payments”
within the meaning of Section 280G or any similar or successor provision shall
be treated as subject to the Excise Tax, unless in the opinion of tax counsel
selected by the Company such other payments or benefits (in whole or in part) do
not constitute parachute payments, or such parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G (or any similar or successor provision of the Code)
in excess of the base amount within the meaning of Section 280G (or any similar
or successor provision of the Code), or such Payments are otherwise not subject
to the Excise Tax;

(ii) the amount of the Payments which shall be treated as subject to the Excise
Tax shall be equal to the lesser of (a) the total amount of the Payments or
(b) the amount of the excess parachute payments within the meaning of
Section 280G; and

(iii) the value of any non-cash benefits or any deferred payment or

 

16



--------------------------------------------------------------------------------

benefit shall be made by the accounting firm that is one of the 6 largest public
accounting firms measured by revenue at the time of such determination, which
firm must be reasonably acceptable to Executive (the “Accounting Firm”) in
accordance with the principles of Section 280G of the Code.

(c) For purposes of determining the amount of the Excise Tax Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Excise Tax
Gross-Up Payment is to be made and state and local income taxes at the highest
marginal rate of taxation in the state and locality of Executive’s residence on
the date the Excise Tax Gross-Up Payment is to be made, net of the permissible
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes.

(d) In the event that the Excise Tax is subsequently determined to be less than
the amount taken into account under this agreement, Executive shall repay to the
Company (promptly following the time at which the amount of such reduction in
Excise Tax is finally determined the portion of the Excise Tax Gross-Up Payment
attributable to such reduction (plus the portion of the Excise Tax Gross-Up
Payment attributable to the Excise Tax and federal, state and local income tax
imposed on the Excise Tax Gross-Up Payment being repaid by Executive if such
repayment results in a reduction in Excise Tax and/or a federal, state or local
income tax deduction) plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code.

(e) In the event that the Excise Tax is subsequently determined to exceed the
amount taken into account under this agreement (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Excise Tax Gross-Up Payment), the Company shall make an additional Excise Tax
Gross-Up Payment in respect of such excess (plus any interest payable with
respect to such excess at the rate provided in Section 1274(b)(2)(B) of the
Code) promptly following the time at which the amount of such excess is finally
determined in accordance with the principles set forth in this agreement.

(f) All determinations required to be made under this agreement shall be made by
the Accounting Firm (one of the 6 largest public accounting firms measured by
revenue). The Company shall cause the Accounting Firm to provide detailed
supporting calculations of its determinations to the Company and Executive. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
The Accounting Firm’s determinations must be made with substantial authority
(within the meaning of Section 6662 of the Code).

 

17